Title: From John Adams to James Warren, 21 August 1776
From: Adams, John
To: Warren, James


     
      Dear Sir
      Philadelphia August 21. 1776
     
     Yours of August 11 reached me Yesterday. Mrs. Temple shall have all the Assistance which I can give her, but I fear it will be without success. It will be a Precedent for So many others, that there is no seeing the End of it. I shall answer her Letter by the next Post, and if I cannot promise her any Relief, I can assure her of Mr. Temples Arrival, and of his having Leave to go home, which I presume will be more welcome News.
     The Success of your Privateers is incouraging. I lament with you the Langour and Inattention to the Fleet. I wish I could explain to you my Sentiments upon this Subject, but I will not. I am determined you Shall come here and See and hear, and feel for yourself, and that Major Hawley and Some others shall do the Same. I must not write Strictures upon Characters. I set all Mankind a Swearing, if I do. I must not point out to you not even to you, the Cause of the Losses, Disgraces and Misfortunes that befall you. I make the Faces of my best Friends a mile long, if I do. What then shall I do? Just what I have long Since determined; go home, and let two or three of you come here and fret yourselves, as long as I have done, untill you shall acknowledge that I had Reason.
     There is a Marine Committee, who have the Care of every Thing relating to the Navy. Hopkins and his Captains, Saltonstall and Whipple have been Summoned here, and here they have lingered, and their Ships laid idle. I cannot, I will not explain this Business to you, because if I should, it would get into a News Paper, I suppose. You must come and see.
     We suffer inexpressibly for Want of Men of Business. Men acquainted with War by sea and Land. Men who have no Pleasure but in Business. You have them, send them along.
     Have you got Boston Harbour, Sufficiently fortified? If not take no Rest untill it is done. Howe, must have Winter Quarters, Somewhere. If he cant obtain them at New York, he must attempt them at the southward or Northward. It will be your Fault, if you are not prepared for him, in the North. I took a Hint from your Letter, and this day obtained a Resolution, authorizing and desiring General Ward to continue in the Command in the Eastern Department, untill further orders. I hope he will comply. He has some good Officers about him, and he does very well. We give him the Credit in the War Office of making the best Returns, that We receive from any Department. The Scene brightens at Ticonderoga—and We have a very numerous Army at N. York. By the last Return We have more than Eight and Twenty thousand Men including Officers, at New York, exclusive of all in the Jerseys. Since which Men have been pouring in from Connecticutt. Massachusetts I think is rather lazy this Campaign. Remember me with all possible Respect to your good Lady and believe me to be as usual
     
      Since the foregoing was written I have procured Mrs. Temples Letter to be committed. I must depend upon the General Court to send me, a couple of good Saddle Horses.
     
    